Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  the recitation "the assembly portion is configured" (line 2) should be replaced by -- the one or more assembly portions are configured --.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  the recitation "the assembly portion is configured" (line 2) should be replaced by -- the one or more assembly portions are configured --.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding Claim 1, the preamble recites "a plurality of fastening portions" with the claim further requiring the fastening member "comprising two or more fastening portions" (lines 1 - 2); thus, making it unclear whether the fastening portions are different. Further, the recitation "fastening connected" (lines 3 - 4) is indefinite because it is grammatically incorrect. Furthermore, the recitation "the fastening portions having same or different fastening connection directions" (lines 3 - 4) has rendered the claim indefinite because the requirement of "same or different" is non-limiting.
Claims 2 - 19 depend from Claim 1 and therefore are also rejected under this section.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 7, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nicolet, US 2010/0126829.
Regarding Claim 1, Nicolet discloses a fastening member with a plurality of fastening portions, comprising two or more fastening portions 38, [the fastening portions being configured to be fastening connected to a first object or a second object], the fastening portions (38) having same or different fastening connection directions (see figure 3) or same or different fastening connection positions.
Claim language set in brackets set forth above and below in this office action are considered by the examiner to be intended use that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to that of the fastening member, the prior art must only be capable of performing the functional recitations in order to be applicable, and in the instant case, the examiner maintains that the holding clip/mounting apparatus disclosed by Nicolet (US 2010/0126829) or Chiu et al. (US 2013/0044449), is indeed capable of the intended use statements. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Regarding Claim 2, Nicolet discloses the fastening member with a plurality of fastening portions of claim 1, comprising one or more assembly portions 33 [configured to be assembled to a third object or a fourth object].
Regarding Claim 3, Nicolet discloses the fastening member with a plurality of fastening portions of claim 2, [wherein the fastening portions or the assembly portion (3) is configured to be assembled to the third object or the fourth object by rivet connection, fastening connection (see figure 3), welding connection, expansion connection, lock connection, sleeve connection, or fastening connecting with another fastening member (see figure 4)].
Regarding Claim 4, Nicolet discloses the fastening member with a plurality of fastening portions of claim 2, wherein each of the fastening portions or the assembly portion (33) has a material storage space (within), and is configured to be pressed by an external force on the fastening member (22) [that then presses the third object or the fourth object such that a material of the third object or the fourth object enters the material storage space of the assembly portion, and to be assembled with the third object or the fourth object].
Regarding Claim 5, Nicolet discloses the fastening member with a plurality of fastening portions of claim 2, wherein the fastening portions or the assembly portion (33) is configured to be pressed by an external force, [to be deformed and engaged with the third object or the fourth object, and to be assembled with the third object or the fourth object].
Regarding Claim 6, Nicolet discloses the fastening member with a plurality of fastening portions of claim 1, [being taken out from a carrier by a tool, and placed at the first object, the second object, a third object or a fourth object for assembly or fastening connection].
Regarding Claim 7, Nicolet discloses the fastening member with a plurality of fastening portions of claim 1, [being taken out from a carrier by a tool, compared with a position of the first object, the second object, a third object or a fourth object by a comparison device, and placed for assembly or fastening connection].
Regarding Claim 1, Nicolet discloses a fastening member with a plurality of fastening portions, comprising two or more fastening portions 38, [the fastening portions being configured to be fastening connected to a first object or a second object], the fastening portions (38) having same or different fastening connection directions (see figure 3) or same or different fastening connection positions.
Claim(s) 1, 2 and 10 - 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiu et al., US 2013/044449.
Regarding Claim 1, Chiu et al. disclose a fastening member 50 with a plurality of fastening portions, comprising two or more fastening portions 60, [the fastening portions being configured to be fastening connected to a first object 11 or a second object 20], the fastening portions (60) having same or different fastening connection directions (see figure 6) or same or different fastening connection positions.
Regarding Claim 2, Chiu et al. disclose the fastening member with a plurality of fastening portions of claim 1, comprising one or more assembly portions 30 [configured to be assembled to a third object or a fourth object].
Regarding Claim 10, Chiu et al. disclose the fastening member with a plurality of fastening portions of claim 1, wherein each of the fastening portions (60) comprises a head (tapered portion combined with a portion of the threaded shaft) and a neck (end distal portion of the threaded shaft), the head enters a receiving fastening portion 113 of the first object (11) or the second object, and the neck is receivingly fastened in a fastening connection portion 21 of the first object or the second object (20); a width of the receiving fastening portion (113) is more than that of the head, and a width of the fastening portion (21) is less than that of the head (see figure 6) and more than that of the neck (see figure 1).
Regarding Claim 11, Chiu et al. disclose the fastening member with a plurality of fastening portions of claim 10, wherein the head enters a receiving fastening portion of the first object (11) or the second object, and the neck is receivingly fastened in a fastening connection portion of the first object or the second object (20).
Regarding Claim 12, Chiu et al. disclose the fastening member with a plurality of fastening portions of claim 11, wherein a width of the receiving fastening portion (113) is more than that of the head (having the width of the portion of the threaded shaft), and a width of the fastening connection portion (21) is less than that of the head and more than that of the neck (see figure 6).
Regarding Claim 13, Chiu et al. disclose the fastening member with a plurality of fastening portions of claim 1, wherein the fastening connection directions of the fastening portions (60) are respectively on opposite horizontal positions (relative to element 33) or vertical positions.
Regarding Claim 14, Chiu et al. disclose the fastening member with a plurality of fastening portions of claim 1, wherein the fastening portions (60) are respectively on same or different horizontal positions.
Regarding Claim 15, Chiu et al. disclose the fastening member with a plurality of fastening portions of claim 1, wherein each of the fastening portions (60) has a material storage space (a bore in the tapered portion), [and is configured to be pressed by an external force on the fastening member (50) that then presses the first object or the second object such that a material of the first object or the second object enters the material storage space, and to be assembled with the first object or the second object].
Regarding Claim 16, Chiu et al. disclose the fastening member with a plurality of fastening portions of claim 1, [wherein the fastening portions (60) are configured to be pressed by an external force, to be deformed and engaged with the first object or the second object, and to be assembled with the first object or the second object].
Regarding Claim 17, Chiu et al. disclose the fastening member with a plurality of fastening portions of claim 1, wherein one of the fastening portions (60) has a material storage space (a bore in the tapered portion), [and is configured to be pressed by an external force on the fastening member that then presses the first object or the second object such that a material of the first object or the second object enters the material storage space, and to be assembled with the first object or the second object].
Regarding Claim 18, Chiu et al. disclose the fastening member with a plurality of fastening portions of claim 2, [wherein the first object (11), the second object (20), the third object (80) or the fourth object (70) is fixed, rotated, turned, floatingly displaced, vertically floatingly displaced, horizontally floatingly displaced, height floatingly displaced or limited fixing connected using the fastener as a fulcrum].
Regarding Claim 19, Chiu et al. disclose the fastening member with a plurality of fastening portions of claim 2, wherein the assembly portion (30) is between, on a middle position, of two fastening portions (60).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 9, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicolet, US 2010/0126829.
Regarding Claim 8, Nicolet discloses the fastening member with a plurality of fastening portions of claim 6. Nicolet does not explicitly disclose the fastening member comprising a **welding** surface [configured to be weld connected to the first object, the second object, the third object or the fourth object; wherein, the fastening member, the first object, the second object, the third object or the fourth object has a welding surface, and a material of the welding surface is tin, copper, nickel, zinc or a related weldable material]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to consider a metallic material for the fastening member so that it has a surface for welding, since it has been held to be within the general skill of a worker in the art to select a known (commercially available) material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Further, it is noted that it is known in the art to substitute plastic with metal or vice versa since the technology of plastic components have matured in the industrial market and the mechanical properties of plastic have been improved to be as strong and advantageous as metallic components.
**Examiner notes that even though a product-by-process claim is limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985).
Regarding Claim 9, see the rejection of claim 8 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/R.D./           Examiner, Art Unit 3677                                                                                                                                                                                             

/VICTOR D BATSON/           Supervisory Patent Examiner, Art Unit 3677